DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haylor et al (US 8,118,778).
Regarding claim 1, Haylor discloses a medical device for administering a medical solution to a patient (abstract: “peristaltic medical infusion pump unit”), comprising a housing 12, a receptacle 20 (col. 4, lines 5-6) for receiving a pumping apparatus for administering the medical solution to the patient (at least peristaltic pump assembly 26: col. 4, lines 61-62), and a cover element (door 30) for covering the receptacle (fig. 3), wherein the cover element, in a connected state, is movably connected to the housing (abstract: “door (30) pivotally mounted on a housing (12) of the unit”; figs. 2, 3), the connection being releasable for detaching the cover element from the housing (col. 5, lines 20-24).
Regarding claim 2, Haylor discloses that the cover element in the connected state is pivotably connected to the housing (abstract: “door (30) pivotally mounted on a housing (12) of the unit”) about a pivot axis by means of a hinge connection (col. 5, line 27), the hinge connection being releasable for detaching the cover element from the housing (col. 5, lines 43-58; fig. 5).
Regarding claim 3, Haylor discloses the hinge connection is formed by at least one hinge device 52 configured to pivotably connect the cover element to the housing (figs. 4, 5).
 Regarding claim 4, Haylor discloses that the hinge device comprising a hinge pin 52 arranged on the housing and a pin receptacle 56 arranged on the cover element, the pin receptacle configured to pivotably receive the hinge pin (figs. 4, 5; col. 5, lines 43-47).
Regarding claim 13, Haylor discloses that the cover element comprises a lock element 37 for locking the cover element with the housing when the cover element is connected to the housing and is closed for covering the receptacle (col. 4, lines 42-53; fig. 3).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasvikis et al (US 5,364,364).
Regarding claim 1, Kasvikis discloses a medical device for administering a medical solution to a patient (abstract: “a fluid flow control system”), comprising a housing, a receptacle for receiving a pumping apparatus for administering the medical solution to the patient (at least peristaltic pump pressure plate 26: col. 5, lines 10-12; fig. 2), and a cover element (door 12) for covering the receptacle (fig. 2), wherein the cover element, in a connected state, is movably connected to the housing (via hinge 14; figs. 1-2), the connection being releasable for detaching the cover element from the housing (hinge element 14 as shown in fig. 8 is capable of being removable from the housing, as this is the function of a hinge).
Regarding claim 2, Kasvikis discloses that the cover element in the connected state is pivotably connected to the housing (pivots as a door on a hinge) about a pivot axis by means of a hinge connection 14 (col. 5, line 3), the hinge connection being releasable for detaching the cover element from the housing (hinges are releasable connections).
Regarding claim 3, Haylor discloses the hinge connection is formed by at least one hinge device 14 configured to pivotably connect the cover element to the housing (fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis in view of Flaman et al (US 2013/0007986) in view of Haylor.
Claim 4 calls for the hinge to comprise a hinge pin and a pin receptacle.  Kasvikis fails to disclose the particular structure of the hinge.  Flaman teaches a hinge comprising a hinge pin 24 located on one of the housing and the door, and a pin receptacle 43 located on the other of the housing and the door (fig. 1).  This type of hinge allows the door to be easily removed from the housing when the door is open, but does not allow the door to be removed when the door is closed (page 1, para. 0015).  Flaman is analogous art because it teaches a hinge for a door which is pertinent to the claimed invention.  Hinges are generic to many different fields of endeavor.  Haylor teaches a medical pump device having a door similar to that of Kasvikis and further teaches that it is desirable to form the door so that it is easily removable from the housing to allow for ready cleaning or replacement of the door (col. 5, lines 20-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Kasvikis to be of the type taught by Flaman including the pin and pin receptacle because this is a known type of hinge of simple construction that allows for pivoting of a door relative to the housing and also allows for easy removal of the door in the open position thereby allowing the door to be easily cleaned or replaced.
Regarding claim 5, Flaman further teaches that the hinge pin is insertable into the pin receptacle in an insertion direction directed along the pivot axis for establishing the hinge 
Regarding claim 6, Kasvikis discloses two hinge assemblies 14 (fig. 8), the modification above replaces each of those assemblies with a pin and pin receptacle as Flaman teaches that the hinge mechanism includes two pins and two pin receptacles.  The modified door assembly of Kasvikis in view of Flaman is capable of performing as described in claim 6.  Should the operator tilt the door having the first pin and the second pin, the upper pin (first pin) would engage (contact) the upper receptacle (first receptacle) before the bottom pin and receptacle are in contact with each other.
Regarding claim 7, Kasvikis discloses a blocking element 74 on the door that engages the housing such that when the cover element is connected and closed, the door cannot be moved in the upward direction (the direction opposite to the insertion direction as defined above with regard to claim 5).  
Regarding claim 8, the latch 74 of Kasvikis is interpreted to be a blocking pin that engages a blocking element 58, the engagement between these elements prevents vertical movement of the door when engaged (col. 8, lines 7-22).
Regarding claim 9, Kasvikis discloses that the blocking pin 74 includes a run up slope (fig. 6), configured to cause a displacement of the blocking pin 58 for enabling the connecting the cover element to the housing (closing the door) and for releasing the cover element from the housing (opening the door).  Col. 8, lines 7-22.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasvikis in view of Munson et al (US 2010/0146734).
Claim 12 calls for the hinge device to comprise a damping element for damping a pivoting movement of the cover element with respect to the housing.  Munson teaches a hinge for a door, the hinge including a damping element that damps the pivoting movement of the door (abstract).  Munson discloses that the damping element is applicable to any hinged swinging object (abstract). The door of Kasvikis is a swinging hinged door of the type described by Munson.  Additionally, in using the device of Kasvikis, when the door is open the user manipulates the tubing to properly engage the tubing with the pumping mechanism, therefore, it is useful for the door to remain in the fully open position so that the user has space for such manipulations.  If the door swing closed as the user is inserting the tubing, the user will have to stop placing the tube to move the door out of the way.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Kasvikis to be of the type described by Munson including a damping element that damps the pivotal movement of the door so that the door remains in the desired orientation which would be useful to the device of Kasvikis so that the user can manipulate the tubing while the door is open without the door inadvertently moving into the user’s way.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haylor in view of Brugger et al (US 5,928,177).
Claim 14 differs from Haylor in calling for the cover element to comprise a cover body formed from a transparent material.  Brugger teaches a fluid pumping device comprising a cover 54 that covers the tubing elements of the pumping device (fig. 4), the cover formed from a cover body wherein the cover is formed from a transparent material that allows the user to view the tubing and pumping mechanism to ensure that the device is operating properly (col. 9, lines 31-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover member of Haylor to be formed from a transparent material as taught by Brugger so that the user can view the tubing and the pump operation during use to ensure that the tubing is properly engaged and that the device is operating as desired.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haylor in view of Willaimson et al (US 5,482,446).
Claim 15 calls for a control device constituted to evaluate whether the cover element is connected to the housing and is closed for covering the receptacle in order to enable administration operation dependent of the evaluation.  Haylor discloses that the device include a control device and sensor, particularly a sensor that detects when the door is open to operate a pinch valve on the tubing (col. 7, lines 20-32), but fails to disclose that the control device evaluates whether the cover element is connected and closed.  Williamson teaches a pump for delivering a medical fluid and further including a door, wherein the pump controller includes a door sensor that sends a signal to the controller when the latch of the door is in the closed position so that when the signal is received, the controller permits pump operation (col. 21, .

Allowable Subject Matter
Claims 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 10, the prior art fails to teach or fairly disclose a sensor device for detecting whether the hinge pin is received in the associated receptacle, in combination with the features of the invention, substantially as claimed.  The prior art teaches various sensors to detect that the door is proper closed, but fails to disclose this feature.
Claim 11 is allowable at least based on its dependence from claim 10.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783